Exhibit 10.1

NANTHEALTH, INC.

5.50% Convertible Senior Notes due 2021

Purchase Agreement

December 15, 2016

J.P. MORGAN SECURITIES LLC

JEFFERIES LLC

As Representatives of

the several Initial Purchasers listed in

Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

NantHealth, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $90,000,000 principal amount of its 5.50% Convertible Senior
Notes due 2021 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $15,000,000 principal amount of its 5.50%
Convertible Senior Notes due 2021 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 5.50% Convertible Senior Notes due 2021 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into cash, shares of common stock of the Company, without par value
(the “Common Stock”), or a combination of cash and Common Stock, at the option
of the Company on the terms, and subject to the conditions, set forth in the
Indenture (as defined below). Any shares of Common Stock into which the
Securities are convertible are referred to herein as the “Underlying
Securities.” The Securities will be issued pursuant to an Indenture to be dated
as of December 21, 2016 (the “Indenture”), between the Company and U.S. Bank
National Association, as trustee (the “Trustee”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities



--------------------------------------------------------------------------------

Act”), in reliance upon an exemption therefrom. The Company has prepared a
preliminary offering memorandum dated December 15, 2016 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company and the Securities. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers pursuant to the terms of this purchase agreement (this
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date under the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder (collectively, the “Exchange Act”) that
are incorporated by reference therein.

As of 5:30 P.M., New York City time, on the date of this Agreement (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. (a) The
Company agrees to issue and sell the Underwritten Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 96.50% of the principal amount thereof (the “Purchase
Price”) plus accrued interest, if any, from December 15, 2016 to the Closing
Date (as defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from the Closing
Date to the date of payment and delivery. If any Option Securities are to be
purchased, the principal amount of Option Securities to be purchased by each
Initial Purchaser shall be the principal amount of Option Securities which bears
the same ratio to the aggregate principal amount of Option Securities being
purchased as the principal amount of Underwritten Securities set forth opposite
the name of such Initial Purchaser in Schedule 1 hereto (or such amount
increased as set forth in Section 10 hereof) bears to the aggregate principal
amount of Underwritten Securities being purchased from the Company by the
several Initial Purchasers, subject, however, to such adjustments to eliminate
Securities in denominations other than $1,000 as the Representatives in their
sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirteenth
day following the date of this Agreement, by written notice from the
Representatives to the Company. Such notice shall set forth the aggregate
principal amount of Option Securities plus accrued interest as to which the
option is being exercised and the date and time when the Option Securities are
to be delivered and paid for which may be the same date and time as the Closing
Date (as hereinafter defined) but shall not be earlier than the Closing Date nor

 

2



--------------------------------------------------------------------------------

later than the tenth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof) (subject to the immediately preceding
sentence). Any such notice shall be given at least two business days prior to
the date and time of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not, and none of its affiliates or any other person acting on its
behalf has, solicited offers for, or offered or sold, and neither it nor such
persons will solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not, and none of its affiliates or any other person acting on its
behalf has, solicited offers for, or offered or sold, and neither it nor such
persons will solicit offers for, or offer or sell, the Securities as part of
their initial offering thereof except within:

(A) the United States to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements contained in paragraph (b) (including Annex C hereto)
above and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; subject to compliance by the Initial Purchasers with
their agreements contained in paragraph (b) above, including Annex C hereto.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Cooley LLP,
counsel for the Initial Purchasers, at 4401 Eastgate Mall, San Diego, California
92121 at 10:00 A.M. New York City time on December 21, 2016, or at such other
time or place on the same or such other date, not later than the fifth business
day thereafter, as the Representatives and the Company may agree upon in writing
or, in

 

3



--------------------------------------------------------------------------------

the case of the Option Securities, on the date and at the time and place
specified by the Representatives in the written notice of the Initial
Purchasers’ election to purchase such Option Securities. The time and date of
such payment for the Underwritten Securities is referred to herein as the
“Closing Date” and the time and date for such payment for the Option Securities,
if other than the Closing Date, is herein referred to as the “Additional Closing
Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of J.P. Morgan Securities LLC
set forth above not later than 1:00P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representatives nor any other
Initial Purchaser shall have any responsibility or liability to the Company with
respect thereto. Any review by the Representatives or any Initial Purchaser of
the Company and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser and shall not be on behalf of the
Company or any other person.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Pricing Disclosure Package. The Time of Sale Information, at the Time of
Sale, did not, and at the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser

 

4



--------------------------------------------------------------------------------

through the Representatives expressly for use in such Time of Sale Information,
it being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof. No statement of material fact included in the Offering Memorandum has
been omitted from the Time of Sale Information and no statement of material fact
included or incorporated by reference in the Time of Sale Information that is
required to be included in the Offering Memorandum has been omitted therefrom.

(c) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives.
Each such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and, when taken together with the
Time of Sale Information, did not, and at the Closing Date and as of the
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and such documents did not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(f) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference

 

5



--------------------------------------------------------------------------------

in the Time of Sale Information and the Offering Memorandum present fairly, in
all material respects, the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods covered thereby, except in the case of unaudited,
interim financial statements, to the extent they are subject to normal year-end
adjustments and do not contain certain footnotes as permitted by the applicable
rules of the Commission, and any supporting schedules included in or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum present fairly, in all material respects, the information required to
be stated therein; and the other financial information included or incorporated
by reference in the Time of Sale Information and the Offering Memorandum has
been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum have been prepared in accordance with the Commission’s rules and
guidance with respect to pro forma financial information and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in the Time of Sale Information and the Offering Memorandum.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum and except as disclosed in the Time
of Sale Information and the Offering Memorandum, (i) there has not been any
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Time of Sale Information and the Offering Memorandum), short-term debt or
long-term debt of the Company or any of its subsidiaries (other than the Second
Amended and Restated Promissory Note, dated as of December 15, 2016, between the
Company and Nant Capital LLC (the “Intercompany Note”), or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole; (ii) neither the Company nor any of its subsidiaries has entered into
any transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries taken as a whole; and (iii) neither the Company
nor any of its subsidiaries has sustained any loss or interference with its
business that is material to the Company and its subsidiaries taken as a whole
and that is either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum.

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the

 

6



--------------------------------------------------------------------------------

business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under the
Transaction Documents (as defined below) (a “Material Adverse Effect”). The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Schedule 2 to
this Agreement. The subsidiaries listed in Schedule 2 to this Agreement are the
only significant subsidiaries of the Company.

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary listed on Schedule 2 to this Agreement have been
duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying
shares) and are owned directly or indirectly by the Company, free and clear of
any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party.

(j) Stock-Based Compensation Plans. The descriptions of each of the stock-based
compensation plan of the Company and its subsidiaries included or incorporated
by reference in the Time of Sale Information and the Offering Memorandum are
accurate in all material respects.

(k) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of each of the Transaction
Documents and the consummation by it of the transactions contemplated hereby or
by the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(l) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (collectively,
the “Enforceability Exceptions”).

(m) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

 

7



--------------------------------------------------------------------------------

(n) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company, and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance the terms of the Securities and the Indenture; the
Underlying Securities reserved for issuance upon conversion of the Securities
have been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(p) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(q) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(r) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any property, right or asset of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect.

(s) No Consents Required. No consent, filing, approval, authorization, order,
license, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of

 

8



--------------------------------------------------------------------------------

each of the Transaction Documents, the issuance and sale of the Securities
(including the issuance of the Underlying Securities upon conversion thereof)
and the consummation of the transactions contemplated by the Transaction
Documents or the Time of Sale Information and the Offering Memorandum, except
for such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers, and except those that have already been obtained or as required
under the rules and regulations of The NASDAQ Global Select Market (the
“Exchange”).

(t) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; no such investigations, actions, suits or proceedings
are threatened or, to the knowledge of the Company, contemplated by any
governmental or regulatory authority or threatened by others.

(u) Independent Accountants. Ernst & Young LLP, who has certified certain
financial statements of the Company and its subsidiaries is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple (in the case of real property) to, or
have valid and marketable rights to lease or otherwise use, all items of real
and personal property and assets that are material to the respective businesses
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries or (ii) could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(w) Title to Intellectual Property. The Company and its subsidiaries currently
own, co-own, or have rights to each of the company patent rights as set forth in
Schedule A of the opinion delivered pursuant to Section 6(h) (collectively,
“Intellectual Property”), there are no liens, encumbrances or other security
interests by third parties recorded against the Intellectual Property as
evidenced by inspection of the public records at the United States Patent and
Trademark Office (“USPTO”). To the Company’s knowledge and except as disclosed
in the Time of Sale Information and the Offering Memorandum: (a) there are no
actions, suits, claims or proceedings pending or threatened in writing of third
parties to any ownership or inventorship interest with respect to any of the
Intellectual Property; (b) the Company has not received any written notice of
any present intention by a third party to bring an infringement or
misappropriation proceeding against the Company with respect to any third
party–controlled intellectual property; (c) there are no legal or governmental
proceedings pending or threatened in writing against the Company relating to any
of the Intellectual Property, other than review by the USPTO of patent
applications in the ordinary course of examination; (d) there are no pending or
written threats of actions, suits, claims or proceedings by any third party
challenging the validity, enforceability or scope of any of the Intellectual
Property; and (e) the Company has taken such steps as are required to maintain
the pendency of the Intellectual Property, including the payment of any
necessary fees for the issued Intellectual Property.

 

9



--------------------------------------------------------------------------------

(x) Trade Secrets. To the Company’s knowledge, the Company and its subsidiaries
have taken reasonable and customary actions to protect their rights in and
prevent the unauthorized use and disclosure of material trade secrets and
confidential business information (including confidential source code, ideas,
research and development information, know-how, formulas, compositions,
technical data, designs, drawings, specifications, research records, records of
inventions, test information, financial, marketing and business data, customer
and supplier lists and information, pricing and cost information, business and
marketing plans and proposals) owned by the Company and its subsidiaries, and,
to the knowledge of the Company, there has been no unauthorized use or
disclosure.

(y) IT Assets. To the Company’s knowledge, except as could not reasonably be
expected to have a Material Adverse Effect (i) the computers, software, servers,
networks, data communications lines, and other information technology systems
owned, licensed, leased or otherwise used by the Company or its subsidiaries
(excluding any public networks) (collectively, the “IT Assets”) operate and
perform as is necessary for the operation of the business of the Company and its
subsidiaries as currently conducted and as proposed to be conducted as described
in the Time of Sale Information and the Offering Memorandum, and (ii) such IT
Assets are not infected by viruses, disabling code or other harmful code and
(iii) such IT Assets are not subject to the terms of any “open source” or other
similar license that requires the source code of software owned by the Company
to be publicly distributed or dedicated to the public.

(z) Data Privacy and Security Laws. The Company and its subsidiaries are, and at
all prior times were, in material compliance with all applicable federal, state,
local and foreign data privacy and security laws and regulations, including
without limitation the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”), 42 U.S.C. § 1320d et seq., as amended by the Health Information
Technology for Economic and Clinical Health Act (the “HITECH Act”), 42 U.S.C. §
§ 17921 et seq., Ca. Civil Code § 1798.81.5 (Security of Personal Information)
and Ca. Civil Code § 56-56.37 (Medical Information Confidentiality), each as
amended, and the regulations promulgated thereunder (collectively, the “Privacy
Laws”). To ensure compliance with the Privacy Laws and all contractual
obligations of Company relating to Personal Data, the Company and its
subsidiaries have in place, comply with, and take appropriate steps reasonably
designed to ensure compliance in all material respects with their policies and
procedures and all contractual obligations relating to data privacy and security
and the collection, storage, use, disclosure, handling, transmitting, providing
notification of breaches or misuse, and analysis of Personal Data (the
“Policies”). “Personal Data” means (i) a natural person’s name, street address,
telephone number, e-mail address, photograph, social security number or tax
identification number, driver’s license number, passport number, credit card
number, bank information, or customer or account number; (ii) any information
which would qualify as “personally identifying information” under the Federal
Trade Commission Act, 15 U.S.C. §§ 41-58, as amended; (iii) Protected Health
Information as defined by HIPAA; and (iv) any other piece of information that
allows the identification of such natural person, or his or her family, or
permits the collection or analysis of any data related to an identified person’s
health or sexual orientation. The Company and its subsidiaries have at all times
made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have, to the knowledge of the Company, been inaccurate or in
violation of any applicable laws and regulatory rules or requirements in any
material respect. Except as otherwise disclosed in the documents incorporated by
reference in the Time of Sale Information and the Offering Memorandum, the
Company further certifies that neither it nor any subsidiary: (i) has received
written notice of any actual or potential liability under or relating to, or
actual or potential violation of, any of the Privacy Laws, and has no knowledge
of any event or condition that would reasonably be expected to result in any
such notice; (ii) is currently conducting or

 

10



--------------------------------------------------------------------------------

paying for, in whole or in part, any investigation, remediation, or other
corrective action pursuant to any Privacy Law; (iii) is a party to any order or
decree that imposes any obligation or liability under any Privacy Law; or
(iv) has violated any contractual obligation relating to Personal Data or
compliance with Privacy Laws in any material respect.

(aa) No Complaints. Except as otherwise disclosed in the documents incorporated
by reference in the Time of Sale Information and the Offering Memorandum, there
is no complaint to or audit, proceeding, investigation (formal or informal) or
claim currently pending against the Company or its subsidiaries by the Federal
Trade Commission, the U.S. Department of Health and Human Services and any
office contained therein, or any similar authority in any jurisdiction other
than the United States or any other governmental entity, or by any person in
respect of the collection, use or disclosure of Personal Data by the Company or
its subsidiaries, and, to the knowledge of the Company, no such complaint,
audit, proceeding, investigation or claim is threatened.

(bb) Compliance with Health Care Laws. The Company and its subsidiaries are, and
at all times have been, in compliance with all Health Care Laws, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect. For purposes of this Agreement, “Health Care Laws” means: (i) the
Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §301 et seq., and the
regulations promulgated thereunder; (ii) all applicable federal, state, local
and all applicable foreign health care related fraud and abuse laws, including,
without limitation, the U.S. Anti-Kickback Statute (42 U.S.C. Section
1320a-7b(b)), the federal criminal false claims law (42 U.S.C. § 1320a-7b), the
federal civil monetary penalties law (42 U.S.C. § 1320a-7a), the U.S. civil
False Claims Act (31 U.S.C. Section 3729 et seq.), the Stark Law (42 U.S.C. §
1395nn), the exclusion laws (42 U.S.C. § 1320a-7), all applicable federal,
state, local and all foreign criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under HIPAA, (ii) the statutes,
regulations and directives of applicable government funded or sponsored
healthcare programs, and the regulations promulgated pursuant to such statutes;
(iii) the Standards for Privacy of Individually Identifiable Health Information,
the Security Standards, and the Standards for Electronic Transactions and Code
Sets promulgated under HIPAA, as amended by the HITECH Act, and the regulations
promulgated thereunder and any state counterpart thereof or other law or
regulation the purpose of which is to protect the privacy of individuals or
prescribers; (iv) the Patient Protection and Affordable Care Act of 2010 (Public
Law 111-148), as amended by the Health Care and Education Reconciliation Act of
2010 (Public Law 111-152), the regulations promulgated thereunder; (v) the U.S.
Controlled Substances Act (21 U.S.C. Section 801 et seq.); (vi) quality, safety
and accreditation requirements under applicable federal, state, local or foreign
laws or regulatory bodies; (vii) Medicare, Title XVIII of the Social Security
Act, Medicaid, Title XIX of the Social Security Act; and (viii) all other local,
state, federal, national, supranational and foreign laws, relating to the
regulation of the Company or its subsidiary. Except as otherwise disclosed in
the documents incorporated by reference in the Time of Sale Information and the
Offering Memorandum, neither the Company nor any of its subsidiaries has
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any court or
arbitrator or governmental or regulatory authority or third party alleging that
any product operation or activity is in violation of any Health Care Laws nor,
to the Company’s knowledge, is any such claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action threatened. The
Company and its subsidiaries have filed, maintained or submitted all required
and material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any applicable Health
Care Laws, and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or

 

11



--------------------------------------------------------------------------------

amendments were complete and accurate on the date filed in all material respects
(or were corrected or supplemented by a subsequent submission). Neither the
Company nor any of its subsidiaries is a party to any corporate integrity
agreements, plans of correction, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental or
regulatory authority. Additionally, neither the Company, any of its subsidiaries
nor any of their respective employees, officers or directors has been excluded,
suspended or debarred from participation in any U.S. federal health care program
or human clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

(cc) Clinical Laboratory Tests. The manufacture of the Company’s clinical
laboratory tests and equipment by or on behalf of the Company or its
subsidiaries is being conducted in compliance in all material respects with all
applicable Health Care Laws, and, to the extent applicable, the respective
counterparts thereof promulgated by governmental authorities in countries
outside the United States. The Company has not had any laboratory test, clinical
laboratory or manufacturing site and, to the Company’s knowledge, that any of
its third-party manufacturers, subject to a governmental authority (including
United States Food and Drug Administration (the “FDA”)) shutdown or import or
export prohibition, nor received any FDA Form 483 or other governmental
authority notice of inspectional observations or deficiencies, “warning
letters,” “untitled letters,” requests to make changes to the Company’s clinical
laboratory tests, processes or operations, or similar correspondence or notice
from the FDA or other governmental authority alleging or asserting material
noncompliance with any applicable Health Care Laws. To the Company’s knowledge,
neither the FDA nor any other governmental authority is considering such action.

(dd) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, affiliates, customers or suppliers of the
Company or any of its subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement to be filed with the
Commission and that is not so described in the Time of Sale Information and the
Offering Memorandum.

(ee) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Information and the Offering Memorandum, will
not be required to register as an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

(ff) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except where the failure to file would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
except as otherwise disclosed in the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets and which would reasonably be expected
to have a Material Adverse Effect.

(gg) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings

 

12



--------------------------------------------------------------------------------

with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are required and necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Time of Sale Information and the Offering Memorandum, neither
the Company nor any of its subsidiaries has received notice of any revocation or
suspension of any such license, certificate, permit or authorization or has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course. To the Company’s knowledge, no party
granting any such licenses, certificates, permits and other authorizations has
taken any action to suspend or revoke the same in any material respect. The
Company and its subsidiaries have filed, obtained, maintained or submitted all
required and material reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required and that all such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were materially complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission) as required
for maintenance of their licenses, certificates, permits and other
authorizations that are necessary for the conduct of their respective
businesses, except as would not reasonably be expected to have a Material
Adverse Effect.

(hh) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(ii) Compliance with and Liability under Environmental Laws. (i) The Company and
its subsidiaries (a) are, and at all prior times were, in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions, judgments, decrees, orders and the common law relating
to pollution or the protection of the environment, natural resources or human
health or safety, including those relating to the generation, storage,
treatment, use, handling, transportation, Release or threat of Release of
Hazardous Materials (collectively, “Environmental Laws”), (b) have received and
are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in the Time of Sale Information and the Offering
Memorandum, (a) there are no proceedings that are pending, or that are known to
be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (b) the Company and its subsidiaries are
not aware of any facts or issues regarding the Company’s or its subsidiaries’
compliance with Environmental Laws, or liabilities

 

13



--------------------------------------------------------------------------------

or other obligations under Environmental Laws, including the Release or threat
of Release of Hazardous Materials, that could reasonably be expected to have a
material effect on the capital expenditures, earnings or competitive position of
the Company and its subsidiaries, and (c) none of the Company and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.

(jj) Hazardous Materials. There has been no storage, generation, transportation,
use, handling, treatment, Release or threat of Release of Hazardous Materials
by, relating to or caused by the Company or any of its subsidiaries (or, to the
knowledge of the Company and its subsidiaries, any other entity (including any
predecessor) for whose acts or omissions the Company or any of its subsidiaries
is or could reasonably be expected to be liable) at, on, under or from any
property or facility now or previously owned, operated or leased by the Company
or any of its subsidiaries, or at, on, under or from any other property or
facility, in violation of any Environmental Laws or in a manner or amount or to
a location that could reasonably be expected to result in any liability under
any Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance
,waste, pollutant, contaminant, compound, mixture, or constituent thereof, in
any form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.

(kk) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company
or its subsidiaries; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to result in a
material liability to the Company or its subsidiaries; (iii) for each Plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC, in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”,
within the meaning of Section 4001(a)(3) of ERISA); and (vii) there is no
pending audit or investigation by the Internal Revenue

 

14



--------------------------------------------------------------------------------

Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to result in material liability to
the Company or its subsidiaries. None of the following events has occurred or is
reasonably likely to occur: (x) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or its
subsidiaries in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; or (y) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year.

(ll) Disclosure Controls. The Company and its subsidiaries maintain a system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(mm) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences..
There are no material weaknesses in the Company’s internal controls. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which have adversely affected or are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

(nn) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

15



--------------------------------------------------------------------------------

(oo) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance and policies covering product liability and clinical
trial liability claims, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(pp) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the Company’s knowledge, any director, officer, or employee of the Company or
any of its subsidiaries nor, to the knowledge of the Company, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity (such as a
state-affiliated hospital, research lab, or university) or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(qq) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental or regulatory agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(rr) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, or affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. Government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the

 

16



--------------------------------------------------------------------------------

designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, any of its subsidiaries located, organized or resident in a country or
territory that is the subject or the target of Sanctions, including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or the target of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged, and
will not engage in, in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(ss) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

(tt) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(uu) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as any Company securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in an
automated inter-dealer quotation system; and each of the Time of Sale
Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(vv) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), including the offering and sale
of $10,000,000 principal amount of the Company’s 5.50% Convertible Senior Notes
due 2021 to Cambridge Equities, L.P. pursuant to Section 4(a)(2) of the
Securities Act as described in the Time of Sale Information and the Offering
Memorandum (the “Private Placement”), that is or will be integrated with the
sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(ww) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the

 

17



--------------------------------------------------------------------------------

meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(xx) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(yy) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(zz) Margin Rules. The application of the proceeds received by the Company from
the issuance, sale and delivery of the Securities as described in the Time of
Sale Information and the Offering Memorandum will not violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(aaa) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information or the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(bbb) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Time of Sale Information and the Offering
Memorandum is not based on or derived from sources that are reliable and
accurate in all material respects.

(ccc) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(ddd) No Ratings. There are (and prior to the Closing Date, will be) no debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization”, as such term is defined in Section 3(a)(62) of the Exchange Act.

(eee) Private Placement. The Private Placement is exempt from the registration
requirements of the 1933 Act and securities laws of any state having
jurisdiction with respect thereto, and the Company has neither taken nor will
take any action that would cause the loss of such exemption.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

 

18



--------------------------------------------------------------------------------

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, at any
time prior to the completion of the initial resale of the offering of the
Securities by the Initial Purchasers, the Company will furnish to the
Representatives and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such Offering
Memorandum, amendment or supplement with the Commission to which the
Representatives reasonably object.

(c) Additional Written Communications. At any time prior to the completion of
the resale of the Securities by the Initial Purchasers (the “Resale Period”)
before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Company will furnish to the Representatives
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representatives reasonably objects, unless,
upon the advice of counsel, the Company determines that such filing is required
under the Exchange Act.

(d) Notice to the Representative. At any time prior to the completion of the
Resale Period, the Company will advise the Representatives promptly, and confirm
such advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence or development of any event at any time prior to the completion of
the initial offering of the Securities as a result of which any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date of such Time
of Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to the, not misleading; and (iii) of the receipt by the Company of any
notice with respect to any suspension of the qualification of the Securities for
offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and the Company will use its reasonable best
efforts to prevent the issuance of any such order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or suspending any such qualification of the Securities
and, if any such order is issued, will obtain as soon as possible the withdrawal
thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers

 

19



--------------------------------------------------------------------------------

thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Offering Memorandum
(or any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (or including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with applicable law and (2) if at any time prior
to the Closing Date (i) any event or development shall occur or condition shall
exist as a result of which any of the Time of Sale Information as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and initial resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. For a period of ninety (90) days after the date hereof, the
Company will not (i) other than the Private Placement, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, or file with the
Commission a registration statement under the Securities Act relating to, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for shares of Common Stock, or publicly disclose the intention to
make any offer, sale, pledge, disposition or filing, or (ii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the shares of Common Stock or any such other
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of shares of Common Stock or such other securities,
in cash or otherwise, without the prior written consent of the Representatives,
other than (A) the Securities to be sold hereunder, (B) any shares of Stock of
the Company issued upon the exercise of options granted under Company Stock
Plans, (C) any options and awards granted under a Company Stock Plan, which is
described in or incorporated by reference in the Time of Sale Information and
the Offering Memorandum, provided that, prior to the grant of any such options
or other awards by the Company to a director or executive officer of the Company
pursuant to this clause (C) during the 90 day restricted period described above,
each such recipient of such grant or issuances shall have entered into an
agreement substantially in the form of Exhibit A hereto, (D) the filing by the
Company of any registration statement on Form S-8 or a successor form thereto
relating to a Company Stock Plan which is described in or incorporated by
reference in the Time of Sale Information and the Offering Memorandum and
(E) shares of Stock or other securities issued in connection with a transaction
with an unaffiliated third party that includes a bona fide commercial
relationship (including joint ventures, marketing

 

20



--------------------------------------------------------------------------------

or distribution arrangements, collaboration agreements or intellectual property
license agreements) or any acquisition of assets or acquisition of not less than
a majority or controlling portion of the equity of another entity, provided that
(x) the aggregate number of shares issued pursuant to this clause (E) shall not
exceed ten percent (10%) of the total number of outstanding shares of Common
Stock immediately following the issuance and sale of the Underwritten Securities
pursuant hereto and (y) the recipient of any such shares of Common Stock and
securities issued pursuant to this clause (E) during the 90 day restricted
period described above shall enter into an agreement substantially in the form
of Exhibit A, and (F) shares of Common Stock issued to Nant Capital, LLC
pursuant to the terms of the Intercompany Note.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(i) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its
reasonable best efforts to cause the Underlying Securities to be listed on the
Exchange at such times, subject to official notice of listing.

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial

 

21



--------------------------------------------------------------------------------

Purchasers, as to which no covenant is given) will (i) solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

(p) No Conversion Price Adjustment. Between the date hereof and the Closing
Date, the Company will not do, or authorize, any act that would result in an
adjustment of the conversion price of the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Time of Sale Information and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, if there are any debt securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries that
are rated by any “nationally recognized statistical rating organization”, as
such term is defined under Section 3(a)(62) under the Exchange Act (i) no
downgrading shall have occurred in the rating accorded such debt securities or
preferred stock and (ii) no such organization shall have publicly announced that
it has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities or preferred stock of or guaranteed by the Company
or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c) [Reserved]

 

22



--------------------------------------------------------------------------------

(d) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(e) Officers’ Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officers, the representations set forth in Sections
3(a) and 3(d) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date or the Additional Closing Date, as the case may be, and
(iii) to the effect set forth in paragraphs (a), (b) and (d) above.

(f) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, each of Ernst & Young LLP
and Mayer Hoffmann McCann P.C. shall have furnished to the Representatives, at
the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference in the Time of Sale
Information and the Offering Memorandum; provided, that the letter delivered on
the Closing Date or the Additional Closing Date, as the case may be, shall use a
“cut-off” date no more than three business days prior to such Closing Date or
such Additional Closing Date, as the case may be.

(g) Opinion and Negative Assurance Letter of Counsel for the Company. Wilson
Sonsini Goodrich & Rosati Professional Corporation, counsel for the Company,
shall have furnished to the Representatives, at the request of the Company,
their written opinion and negative assurance letter, dated the Closing Date or
their written opinion, dated the Additional Closing Date, as the case may be,
and addressed to the Underwriters, in the forms attached hereto as Annex D-1.

(h) Opinion of Intellectual Property Counsel for the Company. Wilson Sonsini
Goodrich & Rosati Professional Corporation, intellectual property counsel for
the Company, shall have furnished to the Representatives, at the request of the
Company, their written opinion, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Underwriters, in the form
attached hereto as Annex D-2.

(i) Opinion and Negative Assurance Letter of Counsel for the Underwriters. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and negative assurance
letter of Cooley LLP, counsel for the Underwriters, with respect to such matters
as the Representatives may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

 

23



--------------------------------------------------------------------------------

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(k) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and each of the executive officers and
directors of the Company and the stockholders listed in Exhibit B hereto,
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to the Representatives on or before the date
hereof, shall be in full force and effect on the Closing Date or Additional
Closing Date, as the case may be.

(n) Listing. An application for the listing of the Underlying Securities shall
have been submitted to the Exchange.

(o) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

(p) All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.

(q) Intercompany Notes. On or prior to the Closing Date, the Company shall have
delivered to the Representatives the Intercompany Note.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of

 

24



--------------------------------------------------------------------------------

a material fact contained in the Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication, any road show
as defined in Rule 433(h) under the Securities Act (a “road show”) or the
Offering Memorandum (or any amendment or supplement thereto) or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representatives expressly for
use therein, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, officers
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication, any road show or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed upon that the only such
information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in the twelfth paragraph under the caption
“Plan of Distribution”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to

 

25



--------------------------------------------------------------------------------

those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interest
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred.

Any such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representatives and any such separate firm for the Company,
its directors, officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

26



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.

Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) there has been, in
the judgment of the Representatives, any material adverse change in the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole, (ii) trading generally shall have been suspended or materially limited
on or by either the New York Stock Exchange or the Nasdaq Stock Market;
(iii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iv) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; (v) there shall have occurred any major
disruption of settlements of securities, payment or clearance services in the
United States or any other country where such securities are listed; or
(iv) there shall have occurred any outbreak or escalation of hostilities or
declaration by the United States of a national emergency or war, or any change
in financial markets or any calamity or crisis, either within or outside the
United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

 

27



--------------------------------------------------------------------------------

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be does not
exceed one-eleventh of the aggregate number of Securities to be purchased on
such date, then the Company shall have the right to require each non-defaulting
Initial Purchaser to purchase the number of Securities that such Initial
Purchaser agreed to purchase hereunder on such date plus such Initial
Purchaser’s pro rata share (based on the number of Securities that such Initial
Purchaser agreed to purchase on such date) of the Securities of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of Securities to be purchased on
such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to any Additional Closing Date,
the obligation of the Initial Purchasers to purchase Securities on the
Additional Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without

 

28



--------------------------------------------------------------------------------

limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representatives may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers in an amount not to exceed
$10,000); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; except that
the Underwriters shall pay 50% of the cost of any aircraft or other
transportation chartered in connection with the “road show,” provided that the
cost of the any chartered aircraft is calculated on a per-flight leg basis and
provided further that for any such flight leg, the aircraft is used by both the
Company and the Representatives and in the event the aircraft used is owned or
leased by the Company or its employees, such cost shall be based upon a
reasonably agreed upon estimate to charter a similar aircraft); and (x) all
expenses and application fees related to the listing of the Underlying
Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

29



--------------------------------------------------------------------------------

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Representatives: c/o J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212)
622-8358); Attention: Equity Syndicate Desk; and c/o Jefferies LLC, 520 Madison
Avenue, New York, New York 10022, Attention: General Counsel. Notices to the
Company shall be given to it at NantHealth, Inc., 9920 Jefferson Blvd, Culver
City, California 90232; Attention: Charles Kim, with a copy (which copy shall
not constitute notice) to Wilson Sonsini Goodrich & Rosati Professional
Corporation, 12235 El Camino Real, Suite 200, San Diego California 92130 (fax:
(858 350-2399)), Attention: Martin Waters.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York State courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.

(d) Waiver of Jury Trial. The Company and each of the Representatives on behalf
of the Underwriters hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, any registration
rights agreement or trust indentures, to Xtract Research LLC (“Xtract”)
following the completion of the offering for inclusion in an online research
service sponsored by Xtract, access to which is restricted to “qualified
institutional buyers” as defined in Rule 144A under the Securities Act.

[Signature Page Follows]

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NANTHEALTH, INC. By:  

/s/ Patrick Soon-Shiong

  Name:   Patrick Soon-Shiong   Title:   Chairman & CEO

 

Accepted: As of the date first written above J.P. MORGAN SECURITIES LLC
JEFFERIES LLC Each for itself and on behalf of the several Initial Purchasers
listed in Schedule 1 hereto. J.P. MORGAN SECURITIES LLC By:  

/s/ Joe Gilliam

  Authorized Signatory JEFFERIES LLC By:  

/s/ Real Leclerc

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount of
Underwritten Securities  

J.P. Morgan Securities LLC

   $ 40,500,000   

Jefferies LLC

   $ 40,500,000   

Cowen and Company, LLC

   $ 6,750,000   

Canaccord Genuity Inc.

   $ 2,250,000      

 

 

 

Total

   $ 90,000,000      

 

 

 

 

2



--------------------------------------------------------------------------------

Schedule 2

Significant Subsidiaries

 

NaviNet, Inc. Net.Orange, Inc.

 

3



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B, including the description of the securities to be sold in the
Private Placement.

 

4



--------------------------------------------------------------------------------

Annex B

Form of Pricing Term Sheet

 

Pricing Term Sheet    Strictly Confidential

Dated December 15, 2016

 

LOGO [g275910ex101pg36.jpg]

NantHealth, Inc.

$100,000,000

(Including $10,000,000 being sold in a separate, concurrent private placement by
the Issuer)

5.50% CONVERTIBLE SENIOR NOTES DUE 2021

The information in this pricing term sheet supplements NantHealth, Inc.’s
preliminary offering memorandum, dated December 15, 2016 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum,
including all documents incorporated by reference therein. Terms used herein but
not defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars.

 

Issuer:    NantHealth, Inc., a Delaware corporation. Ticker/Exchange for
Issuer’s Common Stock:    “NH”/The NASDAQ Global Select Market. Notes:    5.50%
Convertible Senior Notes due 2021. Principal Amount:    $90,000,000, plus up to
an additional $15,000,000 principal amount pursuant to the initial purchasers’
option to purchase additional Notes. Affiliated Investor:    An entity
affiliated with Dr. Patrick Soon-Shiong, the Issuer’s Chairman and Chief
Executive Officer, has agreed to purchase $10,000,000 principal amount of Notes
in a separate concurrent private placement under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), which is in addition
to $90,000,000 principal amount of Notes being sold in this offering.    Notes
purchased by such affiliated entity will be issued in certificated form and will
be subject to additional transfer restrictions applicable to Notes held by the
Issuer’s affiliates as described under “Transfer Restrictions” in the
Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

Denominations:    $1,000 and multiples of $1,000 in excess thereof. Maturity:   
December 15, 2021, unless earlier repurchased or converted. Interest Rate:   
5.50% per year. Interest Payment Dates:    Interest will accrue from
December 21, 2016 and will be payable semiannually in arrears on June 15 and
December 15 of each year, beginning on June 15, 2017. Interest Record Dates:   
June 1 and December 1 of each year, immediately preceding any June 15 or
December 15 interest payment date, as the case may be. Interest Make-Whole
Payment:    On or after the date that is one year after the last date of
original issuance of the notes, if the last reported sale price of the Issuer’s
Common Stock for at least 20 trading days (whether or not consecutive) during
the period of 30 consecutive trading days ending within the five trading days
immediately preceding a conversion date is greater than or equal to 120% of the
conversion price on each applicable trading day, the Issuer will make an
interest make-whole payment (an “interest make-whole payment”) to a converting
holder (other than a conversion in connection with a make-whole fundamental
change in which the conversion rate is adjusted) equal to the sum of the present
values of the scheduled payments of interest that would have been made on the
notes to be converted had such notes remained outstanding from the conversion
date through the earlier of (i) the date that is three years after the
conversion date and (ii) the maturity date if the notes had not been so
converted. The present values of the remaining interest payments will be
computed using a discount rate equal to 2.0%.    The Issuer may pay any interest
make-whole payment either in cash or in shares of its Common Stock, at the
Issuer’s election. If the Issuer elects to pay any interest make-whole payment
in cash it will pay cash in an amount equal to the interest make-whole payment.
If the Issuer does not make such election, the payment of any interest
make-whole payment shall be in its Common Stock. If the Issuer elects, or is
deemed to have elected, to pay any interest make-whole payment by delivering
shares of its Common Stock, the number of shares of common Stock a converting
holder of notes will receive will be the number of shares that have a value
equal to the amount of the interest make-whole payment to be paid to such holder
in shares of the Issuer’s Common Stock, divided by the product of (x) 95% and
(y) the simple average of the daily VWAP of the Issuer’s Common Stock for the 10
trading days ending on and including the trading day immediately preceding the
conversion date.    See “Description of notes—Conversion rights—Interest
make-whole payment upon certain conversions” in the Preliminary Offering
Memorandum.

 

2



--------------------------------------------------------------------------------

Issue Price:    100% of principal, plus accrued interest, if any, from the
Settlement Date. Trade Date:    December 16, 2016. Settlement Date:   
December 21, 2016. Last Reported Sale Price of Issuer’s Common Stock on
December 15, 2016:    $9.71 per share. Initial Conversion Rate:    82.3893
shares of Issuer’s Common Stock per $1,000 principal amount of Notes. Initial
Conversion Price:    Approximately $12.14 per share of Issuer’s Common Stock.
Conversion Premium:    Approximately 25.0% above the Last Reported Sale Price of
Issuer’s Common Stock on December 15, 2016. Joint Book-Running Managers:   

J.P. Morgan Securities LLC

Jefferies LLC

Lead Manager:    Cowen and Company, LLC Co-Manager:    Canaccord Genuity, Inc.
CUSIP Number (144A / Regulation S):    630104 AA5 ISIN (144A / Regulation S):   
US630104AA56 Use of Proceeds:    Issuer estimates that the aggregate net
proceeds from this offering and the concurrent private placement to an
affiliated entity will be approximately $96.2 million (or $110.7 million if the
initial purchasers exercise their option to purchase additional Notes in full),
after deducting fees and estimated expenses. Issuer expects to use the net
proceeds from the offering for general corporate purposes, which may include
commercializing new solutions and product extensions and potentially pursuing
targeted acquisitions. See “Use of proceeds” in the Preliminary Offering
Memorandum. Increase in Conversion Rate Upon Conversion in Connection with a
Make-Whole Fundamental Change:   

Following the occurrence of a “make-whole fundamental change” (as defined in the
Preliminary Offering Memorandum), the Issuer will increase the Conversion Rate
for a holder who elects to convert its Notes in connection with such make-whole
fundamental change in certain circumstances, as described under “Description of
notes—Conversion Rights—Increase in conversion rate upon conversion upon a
make-whole fundamental change” in the Preliminary Offering Memorandum.

 

The following table sets forth the number of additional shares by which the
Conversion Rate will be increased per $1,000 principal amount of Notes for
conversions in connection with a make-whole fundamental change for each “stock
price” and “effective date” set forth below:

 

     Stock Price  

Effective Date

   $9.71      $11.00      $12.14      $15.00      $17.50      $20.00      $25.00
     $30.00      $35.00      $50.00  

December 21, 2016

     20.5973         17.1847         14.0627         9.1041         6.5623      
  4.8628         2.7603         1.4354         0.4885         0.0000   

December 15, 2017

     20.5973         15.7800         12.6888         7.9827         5.6882      
  4.1965         2.3793         1.2372         0.4209         0.0000   

December 15, 2018

     20.5973         13.9598         10.8927         6.5211         4.5606      
  3.3446         1.8945         0.9846         0.3342         0.0000   

December 15, 2019

     20.5973         12.1576         8.9530         4.8562         3.2894      
  2.4022         1.3781         0.7337         0.2731         0.0000   

December 15, 2020

     20.5973         10.2109         6.5268         2.7341         1.7528      
  1.2981         0.7782         0.4424         0.2025         0.0000   

December 15, 2021

     20.5973         8.5198         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000   

 

3



--------------------------------------------------------------------------------

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table, the number of
additional shares by which the Conversion Rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

  •   If the stock price is greater than $50.00 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above as described under “Description of notes—Conversion
rights—Conversion rate adjustments” in the Preliminary Offering Memorandum), no
additional shares will be added to the Conversion Rate.

 

  •   If the stock price is less than $9.71 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described under “Description of notes—Conversion
rights—Conversion rate adjustments” in the Preliminary Offering Memorandum), no
additional shares will be added to the Conversion Rate.

Notwithstanding the foregoing, in no event will the Conversion Rate per $1,000
principal amount of Notes exceed 102.9866 shares of Issuer’s Common Stock,
subject to adjustment in the same manner as the Conversion Rate as set forth
under “Description of notes—Conversion rights—Conversion rate adjustments” in
the Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and any shares of Issuer’s Common Stock issuable upon conversion of
the Notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other securities laws, and may
not be offered or sold within the United States or any other jurisdiction,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act and to non-U.S. persons outside of the United States in
reliance on Regulation S under the Securities Act.

The Notes and any shares of Issuer’s Common Stock issuable upon conversion of
the Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Final Offering Memorandum for the offering of the Notes may be
obtained by contacting (i) J.P. Morgan Securities LLC, Attention: Broadridge
Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, or by
telephone at (866) 803-9204; or (ii) Jefferies LLC,

 

4



--------------------------------------------------------------------------------

Attention: Equity Syndicate Prospectus Department, 520 Madison Avenue, 2nd
Floor, New York, NY 10022, or by telephone at (877) 547-6340, or by email at
prospectus_department@jefferies.com.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

5



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.



--------------------------------------------------------------------------------

Annex D-1

Form of Opinion of Company Counsel

OPINION

 

1. The Company is a corporation duly incorporated and validly existing under the
laws of the State of Delaware and is in good standing under such laws. The
Company has requisite corporate power to own or lease its properties and carry
on its business, as described in the Final Offering Memorandum. The Company is
qualified to do business and is in good standing as a foreign corporation in the
State of California.

 

2. The execution and delivery of the Operative Documents have been duly
authorized by all necessary corporate action on the part of the Company, and the
Purchase Agreement has been duly executed and delivered by the Company.

 

3. The Company has the corporate power to execute and deliver the Operative
Documents and to perform its obligations under the terms of the Operative
Documents.

 

4. The authorized capital stock of the Company is as set forth in the Final
Offering Memorandum under the caption “Description of Capital Stock.”

 

5. The Securities being issued on the date hereof are in the form contemplated
in the Indenture and have been duly authorized by all necessary corporate action
of the Company and have been duly executed by the Company and when authenticated
by the Trustee in accordance with the terms of the Indenture (which
authentication we have not determined by inspection of the Securities) and
issued and delivered to the Initial Purchasers against payment of the purchase
price therefor specified in the Purchase Agreement, the Securities will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

6. The Indenture has been duly authorized by all necessary corporate action on
the part of the Company and the Indenture has been duly executed and delivered
by the Company and the Indenture constitutes a valid and binding instrument,
enforceable against the Company in accordance with its terms.

 

7. The shares of Common Stock initially issuable upon conversion of the
Securities (assuming full physical settlement of the Securities and including
shares of Common Stock issuable with respect to any Make-Whole Fundamental
Change (as defined in the Indenture)) (the “Shares”) have been duly authorized
and reserved by all necessary corporate action on the part of the Company and
the Shares, if any, when issued upon due conversion of the Securities in
accordance with the terms of such Securities and the Indenture would, if issued
today, be validly issued, fully paid and nonassessable and free of preemptive
rights arising under the Certificate of Incorporation or Bylaws or the DGCL.



--------------------------------------------------------------------------------

8. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.

 

9. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein or legal conclusions with respect thereto, are fair
summaries in all material respects.

 

10. The statements set forth in the General Disclosure Package and Final
Offering Memorandum under the caption “Description of Capital Stock,” insofar as
such statements constitute summaries of legal matters or documents, fairly
summarize the matters and documents referred to therein in all material
respects.

 

11. The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be required to be registered as, an
“investment company,” as such term is defined in the Investment Company Act.

 

12. None of the issuance and sale of the Securities being delivered on the date
hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indenture and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, (iii) result in a
violation of any Reviewed Judgment, or (iv) contravene any applicable U.S.
federal, New York, California or Delaware (solely with respect to the DGCL) law.

 

13. No consent, approval, authorization, order, registration or qualification of
or with any U.S. federal, New York, California or Delaware (solely with respect
to the DGCL) governmental agency or body or court is required for the execution
and delivery of the Purchase Agreement, the offer, sale or issuance by the
Company of the Securities or the consummation by the Company of the transactions
contemplated by the Purchase Agreement or the Indenture, except (i) such as have
been obtained under the Securities Act, (ii) such as may be required under state
securities or Blue Sky laws, and (iii) as contemplated by the Operative
Documents.

 

14.

Assuming the accuracy of the Initial Purchasers’ representations contained in
the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and

 

2



--------------------------------------------------------------------------------

  the Final Offering Memorandum, and it is not necessary to qualify the
Indenture under the Trust Indenture Act (it being understood that, in each case,
no opinion is expressed as to any subsequent resale of the Securities or the
consequences thereof).

 

3



--------------------------------------------------------------------------------

Annex D-2

Form of Opinion of Intellectual Property Counsel for the Company

IP OPNION

1. To our knowledge: (a) the Company currently owns or has rights to each of the
Company Patent Rights (either directly or through its subsidiaries); (b) one or
more written assignments to the Company or its subsidiary from the relevant
inventor(s) for all of the Company Patent Rights have been duly executed and is
listed in the records of the United States Patent and Trademark Office
(“USPTO”), or the relevant inventor(s) for such patents or patent applications
were under an obligation of invention assignment to assign such U.S. and related
foreign patents or patent applications to the Company or its subsidiary; and
(c) as of the date of this letter, there are no liens, encumbrances or other
security interests by third parties recorded against the Company Patent Rights
as evidenced by inspection of the public records at the USPTO.

2. To our knowledge, there are no actions, suits, claims or proceedings pending
or threatened in writing of third parties to any ownership or inventorship
interest with respect to any of the Company Patent Rights.

3. To our knowledge, (a) there no actions, suits, claims or proceedings pending
against the Company or any of its subsidiaries alleging infringement of a United
States patent and (b) the Company has not received any written notice of any
present intention to bring an infringement proceeding against the Company with
respect to any third party patents.

4. To our knowledge, there are no legal or governmental proceedings pending or
threatened in writing against the Company relating to any of the Company Patent
Rights, other than review by the USPTO of patent applications in the ordinary
course of examination.

5. To our knowledge, there are no pending or written threats of actions, suits,
claims or proceedings by any third party challenging the validity,
enforceability or scope of any of the Company Patent Rights.

6. WSGR has not received any written instructions from the Company to abandon
the prosecution of any of the Company Patent Rights.

7. Based on inspection of the publicly available prosecution history files of
the Company Patent Rights, to our knowledge the Company has taken such steps as
are required to maintain the pendency of the Company Patent Rights, including
the payment of any necessary fees for the issued Company Patent Rights.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

            , 2016

J.P. MORGAN SECURITIES LLC

JEFFERIES LLC

As Representatives of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

Re: NantHealth, Inc. — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as representatives (the “Representatives”)
of the several Initial Purchasers, propose to enter into a purchase agreement
(the “Purchase Agreement”) with NantHealth, Inc., a Delaware corporation (the
“Company”), providing for the purchase and resale (the “Placement”) by the
several Initial Purchasers named in Schedule 1 to the Purchase Agreement (the
“Initial Purchasers”), of Convertible Senior Notes due 2021 of the Company (the
“Securities”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Jefferies
LLC on behalf of the Initial Purchasers, the undersigned will not, during the
period (the “Lock-Up Period”) ending 90 days after the date of the offering
memorandum relating to the Placement (the “Offering Memorandum”), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock, $0.001 per share par value, of the Company (the “Common
Stock”) or any securities convertible into or exercisable or exchangeable for
Common Stock (including without limitation, Common Stock or such other
securities beneficially owned (as such term is used in Rule 13d-3 of the
Securities Exchange Act of 1934 (the “Exchange Act”)) by the undersigned which
may be issued upon exercise of a stock option or warrant), or publicly disclose
the intention to make any offer, sale, pledge or disposition, (2) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or such other securities, whether
any such transaction described in clause (1) or (2) above is to be settled by



--------------------------------------------------------------------------------

delivery of Common Stock or such other securities, in cash or otherwise or
(3) make any demand for or exercise any right with respect to the registration
of any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock (and, for the avoidance of doubt, the undersigned
hereby waives any and all notice requirements and rights with respect to the
registration of any securities pursuant to any agreement, instrument,
understanding or otherwise, including any stockholders or registration rights
agreement or similar agreement, to which the undersigned is a party or under
which the undersigned is entitled to any right or benefit, provided, however,
that such waiver shall apply only to the proposed Placement, and any other
action taken by the Company in connection with the proposed Placement), in each
case other than:

 

  (A) transfers of shares of Common Stock as a bona fide gift or gifts;

 

  (B) transfers of shares of Common Stock to any trust for the direct or
indirect benefit of the undersigned or the immediate family member of the
undersigned, or if the undersigned is a trust, to any beneficiary (including
such beneficiary’s estate) of the undersigned;

 

  (C) transfers of shares of Common Stock by will or intestate succession upon
the death of the undersigned;

 

  (D) distributions of shares of Common Stock to members, limited partners,
beneficiaries, partners, stockholders or other equity holders of the
undersigned;

 

  (E) transfers of shares of Common Stock to undersigned’s affiliates or other
entity controlled or managed by the undersigned;

 

  (F)

transfer shares of Common Stock (i) to the Company as forfeitures to satisfy tax
withholding obligations of the undersigned in connection with the vesting or
exercise of equity awards pursuant to the Company’s equity incentive plan or
outstanding warrants described or incorporated by reference in the Offering
Memorandum; provided that any shares of Common Stock acquired in connection with
such vesting or exercise of equity awards or warrants described in this clause
(i) shall be subject to the restrictions set forth in this Letter Agreement,
(ii) to the Company, pursuant to a net exercise or cashless exercise by the
undersigned of outstanding equity awards pursuant to the Company’s equity
incentive plan or outstanding warrants disclosed in the Offering Memorandum;
provided that any shares of Common Stock acquired upon the net exercise or
cashless exercise of equity awards described in this clause (ii) shall be
subject to the restrictions set forth in this Letter Agreement, or
(iii) pursuant to a bona fide third-party tender offer for all outstanding
shares of the Company, merger, consolidation or other similar transaction made
to all holders of the Company’s securities involving a Change of Control of the
Company which is approved by the Company’s Board of Directors (including,
without limitation, the entering into any lock-up, voting or similar agreement
pursuant to which the undersigned may agree to transfer, sell, tender or
otherwise dispose of common stock or other such securities in connection with
such transaction, or vote any common stock or other such securities in favor of
any such transaction); provided that in the event that such tender offer,
merger, consolidation or other such transaction is not completed, such
securities held by the undersigned shall remain subject to the provisions of
this Letter Agreement; provided that, in the case of a transfer pursuant to
clauses (F)(i) or (F)(ii) above, no filing under t Section 16(a) of Exchange Act
shall be required or shall be voluntarily made within 30 days after the date of
the Offering Memorandum, and after such 30th day, if the undersigned is required
to file a report under Section 16(a) of the Exchange Act reporting a reduction
in beneficial ownership of shares of

 

2



--------------------------------------------------------------------------------

  Common Stock during the Lock-up Period, the undersigned shall include a
statement in such report to the effect that the purpose of such transfer was
either (1) to cover tax withholding obligations of the undersigned in connection
with such vesting or exercise or (2) to in connection with a cashless or net
exercise of equity awards;

 

  (G) cash exercise an option to purchase shares of Common Stock granted under
any equity incentive plan or stock purchase plan of the Company described or
incorporated by reference in the Offering Memorandum; provided that any shares
of Common Stock issued upon exercise of such options shall continue to be
subject to the restrictions on transfer set forth in this Letter Agreement;

 

  (H) establish a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that (x) no sales under
such plan are permitted during the Lock-up Period and (y) the entry into such
plan is not publicly disclosed, including in any filing under the Exchange Act,
during the Lock-up Period; and

 

  (I) with the prior written consent of J.P. Morgan Securities LLC and Jefferies
LLC.

provided that in the case of any transfer pursuant to clause (A), (B), (C), (D),
(E) or (G) (i) each donee, heir distributee or other transferee shall execute
and deliver to the Representatives a lock-up letter in the form of this Letter
Agreement and (ii) such transfer shall not involve a disposition for value; and
provided, further, that in the case of any transfer pursuant to clause (A), (B),
(C), (D), (E), or (G) no filing by any party (donor, donee, transferor or
transferee) under the Exchange Act or other public announcement shall be
required or shall be made voluntarily in connection with such transfer or
distribution (other than a filing on a Form 5 made after the expiration of the
Lock-up Period).

For the purposes of clause (H), a “Change of Control” means the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons (other than the Initial Purchasers pursuant to the
Placement), of shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock if, after such transfer, the
stockholders of the Company immediately prior to such transfer do not own a
majority of the outstanding voting securities of the Company (or the surviving
entity).

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement. The undersigned
hereby represents and warrants that the undersigned has full power and authority
to enter into this Letter Agreement. All authority herein conferred or agreed to
be conferred and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.

The undersigned understands that, if (i) the Company notifies the
Representatives in writing that it does not intend to proceed with the
Placement, (ii) the Purchase Agreement is not executed before January 31, 2017,
or (iii) the Purchase Agreement (other than the provisions thereof that survive
termination) terminates or is terminated prior to payment for and delivery of
the Securities to be sold thereunder, then in each case, the undersigned shall
be released from, all obligations under this Letter Agreement.

 

3



--------------------------------------------------------------------------------

The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
Letter Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

Very truly yours,

 

Name of Security Holder (Print exact name) By:  

 

  Signature If not signing in an individual capacity:

 

Name of Authorized Signatory (Print)

 

Title of Authorized Signatory (Print) (indicate capacity of person signing if
signing as custodian, trustee, or on behalf of an entity)

 

5



--------------------------------------------------------------------------------

Exhibit B

LOCK-UP PARTIES

 

•   NantWorks, LLC

 

•   NantOmics, LLC

 

•   Patrick Soon-Shiong

 

•   Paul A. Holt

 

•   Michael Sitrick

 

•   Kirk Calhoun

 

•   Mark Burnett

 

•   Edward Miller

 

•   Michael Blaszyk